           Case 3:21-cv-00360-RCJ-CLB Document 4 Filed 08/16/21 Page 1 of 1




 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 Richard Jaggard and Judy Jaggard,                        Case No.: 2:21-cv-01483-JAD-VCF

 4          Plaintiffs

 5 v.                                                     Order Transferring Case to Unofficial
                                                                   Northern Division
 6 Abbott Laboratories,

 7          Defendant

 8         It has come to the court’s attention that the Clerk of Court inadvertently filed this action

 9 in the unofficial southern division of this court when it should have been filed in the unofficial

10 northern division where it allegedly arose. 1 IT IS THEREFORE ORDERED that this action is

11 transferred to the unofficial northern division of this court for all further proceedings. The Clerk

12 of Court is directed to transfer and reopen this matter as a new action under a new docket number

13 in the northern division, and the action under this docket number shall be closed without

14 prejudice to Richard and Judy Jaggard regarding any limitation period and filing fee.

15                                                              _______________________________
                                                                U.S. District Judge Jennifer A. Dorsey
16                                                                                    August 16, 2021

17

18

19

20

21

22   1
    Compare ECF No. 1-1 at 6–13 (complaint removed from the Second Judicial District Court in
   and for the County of Washoe, State of Nevada), with Local Rule IA 1-8(a) (providing that
23
   except in circumstances not relevant here, civil actions “must be filed in the clerk’s office for the
   unofficial division of the court in which the action allegedly arose”).
